       Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 1 of 28




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CHELSEA HENKEL, et al., on behalf of :          Civil No. 3:15-CV-01435
themselves and others similarly situated, :
                                          :
            Plaintiff,                    :
                                          :
            v.                            :
                                          :
HIGHGATE HOTELS, LP, et al.,              :
                                          :
            Defendants.                   :     Judge Jennifer P. Wilson

                                 MEMORANDUM

      Before the court is Defendants’ motion for partial summary judgment,

wherein Defendants argue that judgment should be entered in their favor on Counts

1, 3, and 5 through 8 of Plaintiffs’ fourth amended complaint. (Doc. 139.) The

court finds that there are material issues of fact regarding “the gratuity” at issue in

this case that must be decided by a jury, thus constraining the court to resolve only

five of Plaintiffs’ claims by means of summary judgment. For the reasons that

follow, the court will grant Defendants’ motion as to Counts 1, 3, 5, 6, and 8, but

deny the motion as to Count 7.

                               PROCEDURAL HISTORY

      Plaintiff, Chelsea Henkel (“Henkel”), initiated this action via a collective

and class action complaint on July 23, 2015, against Defendants Highgate Hotels,

LP (“Highgate”) and Cove Haven, Inc. (“Cove Haven”) (collectively,

“Defendants”). (Doc. 1.) Henkel amended her complaint as of right on October 2,

                                           1
       Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 2 of 28




2015, and Defendants responded by filing a motion to dismiss. (Docs. 12, 16.)

Once ripe, the court granted Defendants’ motion to dismiss on November 20, 2016,

and permitted Henkel to file an amended complaint. (Doc. 46.) Shortly after

Henkel filed a second amended complaint, the parties stipulated to permit Henkel

to file a third amended complaint. (Docs. 47, 48, 50.) Henkel filed her third

amended complaint on October 24, 2016. (Doc. 49.)

      By September 7, 2017, over thirty other individuals had opted-in as

Plaintiffs in this case. (See Docs. 56, 57, 60, 64.) On October 4, 2017, Plaintiffs

moved to amend or correct their complaint, and on December 7, 2017, they filed a

motion to certify class and conditionally certify a collective. (Docs. 66, 77.)

Following multiple requests for extension of discovery and to file briefs, the court

granted Plaintiffs’ motion to amend or correct her complaint and Plaintiffs filed

their fourth amended complaint on November 14, 2018. (Docs. 108, 109, 110.)

      In the fourth amended complaint, which is the operative complaint, Plaintiffs

set forth eight claims against Defendants: unpaid minimum wages in violation of

the Fair Labor Standards Act (“FLSA”) (Count 1); unpaid overtime wages in

violation of the FLSA (Count 2); unpaid minimum wages in violation of the

Pennsylvania Minimum Wage Act (“MWA”) (Count 3); unpaid overtime wages in

violation of the MWA (Count 4); breach of contract to an express third-party

beneficiary (Count 5); breach of contract to an intended third-party beneficiary


                                          2
        Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 3 of 28




(Count 6); unjust enrichment (Count 7); and conversion (Count 8). (Doc. 110.)

Defendants answered the fourth amended complaint on November 29, 2018. (Doc.

111.)

        Thereafter, the parties requested another extension of time to complete

discovery and for Defendants to respond to Plaintiffs’ motion for conditional class

and collective certification. (Doc. 115.) On February 21, 2019, the court,

expressing its frustration with the continual requests for extension of time given

the age of this case, granted the motion to extend discovery deadlines but denied

Plaintiffs’ motion for conditional class and collective certification without

prejudice. (Doc. 117.) Finally, on June 11, 2019 and June 14, 2019, Plaintiffs

filed a new motion to certify class and collective actions of servers, as well as a

motion for class certification of housekeeper attendants.1 (Docs. 126, 135.)

        Defendants also filed a motion for partial summary judgment on June 14,

2019, a brief in support thereof, a statement of facts, and corresponding exhibits.

(Docs. 139, 140, 141, 142.) On August 14, 2019, Plaintiffs timely filed a brief in

opposition, answer to the statement of facts, and exhibits, and on August 28, 2019,

Defendants filed a reply. (Docs. 145, 146, 147, 163.) On September 24, 2019,




1
 These motions are fully briefed and ripe for disposition but will be addressed in a separate
opinion.
                                                3
        Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 4 of 28




Plaintiffs requested that the court hear oral argument on the pending motions,

which the court denied on September 30, 2020. (Docs. 167, 176.)

       This case was reassigned to the undersigned on November 15, 2019.

Thereafter, the parties informally requested that the court stay any decision on the

pending motions as the parties were engaged in settlement negotiations. Because

the parties have reported to the court that a settlement could not be reached at this

time, the court now turns to the fully briefed and ripe motion for partial summary

judgment.

                                 FACTUAL BACKGROUND 2

    A. Management of the Resorts.

       Cove Haven, Paradise Stream, and Pocono Palace (collectively, “the

Resorts”) offer all-inclusive stays, where guests receive lodging, meals, and access

to amenities, activities, and entertainment for a package charge. (Doc. 141, ¶ 1.)

This all-inclusive package is designed so that “guests need not concern themselves

with continually paying for services – like food, amenities, and entertainment – as

separate items during their stay.” (Id. ¶ 2.) In 1995, the Resorts were purchased

by ITT from Caesar’s World, which had owned and managed the Resorts since at

least 1979. (Id. ¶ 3.) In 1998, Starwood Hotels & Resorts Worldwide, Inc.



2
  In considering the instant motion for partial summary judgment, the court relied on the
uncontested facts, or where the facts were disputed, viewed the facts and deduced all reasonable
inferences therefrom in the light most favorable to the nonmoving party.
                                                4
          Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 5 of 28




(“Starwood”) purchased and began managing the Resorts. (Id. ¶ 4.) During its

ownership and management, Starwood set charges and fees for the all-inclusive

package that accompanied a room reservation at the Resorts. (Id. ¶ 5.) Starwood

continued Caesar’s World’s practice of including a charge identified as “gratuity”

(“the gratuity”) as a component of the cost of the all-inclusive package.3 (Id. ¶ 5;

Doc. 146, ¶ 5.)

         In October 2012, Rockpoint and Highgate purchased the Resorts from

Starwood and Highgate began managing the Resorts. (Doc. 141, ¶ 10.) Thus,

Highgate succeeded Starwood as the employer of the Resorts’ employees. (Id.

¶ 11.) Management of the Resorts marked a departure from Highgate’s “historical

practice of managing standalone hotels.” (Id. ¶ 12.) Regardless of the reasons,

Highgate continued the policies and practices for charges and fees for the all-

inclusive packages at the resorts, including the gratuity as part of the total package

cost. (Id. ¶¶ 13–14; Doc. 143, ¶¶ 13–14.) The all-inclusive package cost at the

Resorts consisted of the room rate, the gratuity, 4 a resort fee, 5 and applicable taxes.


3
  Defendants aver that the gratuity is “mandatory.” From a review of the record, the gratuity
appears to be “mandatory” in the sense that it is automatically included in the costs and fees
charged to guests as a default. (Doc. 142-6, p. 3.) However, the gratuity could be removed from
a guest’s bill if requested, which demonstrates that it is negotiable rather than “mandatory.”
(Doc. 145-1, p. 7; Doc.145-2, p. 9.)
4
 Highgate changed the gratuity from 18% to 20% at some point in time. (See Doc. 145-4, p. 9;
Doc. 146, ¶ 42.)
5
    Highgate began charging a resort fee around 2014 or 2015. (Doc. 146, ¶ 35.)
                                                 5
       Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 6 of 28




(Doc. 141, ¶ 6; Doc. 146, ¶ 6.) Sales tax was not collected on the gratuity charged

to guests of the Resorts. (Doc. 146, ¶ 49.)

      Beginning around 2012, the Resorts and Groupon, Inc. (“Groupon”)

executed “Room Reservation Deal Requests,” wherein Groupon agreed to “provide

marketing, promotional, and room reservation services” for the Resorts. (Docs.

142-17, 142-18, 142-19.) One of the agreements with Groupon details certain

applicable policies within the “Fine Print” for an all-inclusive stay and states that

there is an 18% gratuity. (Doc. 142-17, p. 3.) Another agreement is for “room

only” reservations and remains silent as to the gratuity. (Doc. 142-18, p. 3.) The

last agreement has a “room only” or all-inclusive option, and details in the “Fine

Print” that the “All-inclusive options have an additional 18% service fee added at

purchase.” (Doc. 142-19, pp. 2–3.) A print-out of Groupon’s website regarding

one of the Resorts purportedly from October 2012 provides for an “18% gratuity

and 7.75% tax due at purchase” within “The Fine Print.” (Doc. 145-6, p. 2.)

      Similarly, the “Terms and Conditions” on the Resorts’ website provides that

a 20% gratuity is “applied to all reservations.” (Doc. 145-10.) Confirming this, an

email dated July 12, 2015 confirming Nicholas Padula’s (“Padula”) reservation at

the Resorts for July 14 to 15, 2015, provides a 20% gratuity of $41.85 for his stay.

(Doc. 145-11, pp. 2–3.) Padula’s invoice shows that the actual gratuity paid for his

July 14 to 15, 2015 stay was $41.77. (Doc. 145-12, p. 2.)


                                           6
       Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 7 of 28




       The Packard Companies purchased the Resorts in December 2015, and

Highgate ceased ownership and management of the Resorts at that time.

(Doc. 141, ¶ 33.) During Highgate’s ownership and management, it ensured that

that its employees were paid at least the state and federal minimum wage of $7.25

per hour. (Doc. 141, ¶ 34.)

       The definition of the gratuity that was charged to guests as part of the all-

inclusive package and the nature of the communication to guests regarding the

gratuity are critical facts in this case. With respect to these critical facts, the parties

agree that the gratuity was allocated internally as revenue and was never

distributed to the Resort employees as a gratuity. (Doc. 141, ¶ 7; Doc. 146, ¶ 7.)

However, the parties disagree regarding nearly all other aspects of the gratuity and

there is conflicting testimony and documentation regarding the definition of and

communication regarding the gratuity, as detailed in the next section.

   B. A summary of the conflicting evidence regarding the gratuity.

       In order to fully understand the claims and arguments in this case, the court

finds it helpful to highlight some of the conflicting evidence provided to the court

regarding the gratuity.

       Maura Roman (“Roman”), the director of marketing and sales at the Resorts,

testified that the gratuity was never intended to be paid to staff, waiters, or

waitresses. (Doc. 142-1, pp. 6–7.) She further testified that when the Resorts were


                                            7
       Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 8 of 28




owned by Starwood, the employees would tell guests that tips were included in

their stay. (Doc. 145-16, p. 6.) She doesn’t recall whether Highgate specifically

told guests that tips were included, but Highgate continued the practices that

Starwood had in place. (Id. at 6–8.)

      Judy Starner, the Resorts’ director of finance, testified that the gratuity,

which she viewed as the same thing as a service charge, was part of the revenue

and was utilized to make payroll or pay for anything needed at the Resorts. (Doc.

142-7, pp. 3–4, 6, 8–9.) Donald Sheneman (“Sheneman”), the area director of

operations at the Resorts, testified that “[t]he gratuity did not go to directly to

hourly staff in the restaurant and rooms. The [pay] formula had been put together

based upon number of rooms cleaned and number of people served.” (Doc. 145-4,

p. 8.) Peter Doggett, who worked in a variety of roles at the Resorts from 1996

through 2014, understood the gratuity to “basically provide funding or additional

revenues for payroll for all employees.” (Doc. 142-5, pp. 3–5, 7; Doc. 145-8, p. 3.)

      Camber Coco (“Coco”), who was a front desk supervisor and, later, a guest

services manager, testified that her understanding of the gratuity, and how she

explained it to guests, was:

      [W]e were always told it covered housekeeping staff and dining room
      staff. So, it covers your gratuity for your housekeeping, maid services.
      It also would cover your dining room staff, you know, for the meals
      served. . . . We would put the stipulation in there that alcohol is not
      included in the package; therefore, the cocktail servers, bartenders were
      not covered under the gratuity fee.
                                            8
       Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 9 of 28




(Doc. 145-1, p. 6; Doc. 146, ¶ 37.) Sheneman testified that he believed Coco’s

description of the gratuity was correct. (Doc. 145-4, p. 6.) Coco agreed that the

guests understood that they would not have to “tip” while on the resort because of

the gratuity fee. (Doc. 145-1, p. 6.) She never provided an explanation of the term

“gratuity” because she assumed “it was common sense” to guests but explained

that the gratuity covered the dining room staff and housekeeping. (Doc. 145-1,

p. 9.) However, Coco also testified that guests did not ask whether the gratuity

was “specifically” paid to wait staff or housekeeping, no one trained her as to the

specifics of how the gratuity was accounted for, and she was never provided a

written document giving her information for how the gratuity was accounted for or

distributed, if it ever was distributed. (Doc. 142-8, p. 3.) Coco’s understanding of

how to describe the gratuity to guests was based upon oral training, and recalled

that the training was “passed down between the supervisors.” (Id. at 4–5; Doc.

145-1, p. 5.)

      Gary Rauschmeier (“Rauschmeier”), another front desk supervisor, testified

that when people would ask “are tips covered,” employees would say “well, you

pay a gratuity fee.” (Doc. 145, ¶ 38; Doc. 145-2, p. 5.) Although he did not

specifically know which departments the gratuity covered, Rauschmeier assumed it

went to “the housekeeping and wait staff in the restaurant.” (Id. at 6.) He further

testified that if the wait staff and housekeeping did not receive a portion of the


                                           9
        Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 10 of 28




gratuity fee, he believed it would be misleading to the guests. (Id. at 8.) However,

he does not recall anyone from Highgate specifically training him that the gratuity

was utilized as tip money for wait staff or housekeeping. (Doc. 142-10, p. 4.) As

stated previously, the gratuity fee could be removed from a bill by a manager if

requested by a guest, but Rauschmeier only recalls this occurring three or four

times. (Doc. 145-1, p. 7; Doc. 145-2, p. 9.)

        Elizabeth Mosher, who worked at the Resorts since 2006 as a front desk

agent and concierge, recalls that guests did not ask about the gratuity often. (Doc.

145-17, p. 6.) If guests asked what the tip or gratuity amount was for, Mosher

would tell guests it was for wait staff and housekeeping service. (Doc. 145-17,

p.7.)

        Conversely, James McGrath (“McGrath”), who was hired to be the regional

vice-president of operations for the Resorts, testified that he had not previously

heard that the gratuity was to cover tips for wait staff and housekeepers. (Doc.

142-2, p. 4; Doc. 145-7, p. 3.) Rather, “[t]he gratuity went to general revenues and

went to cover payroll and maintenance and amenities and other things. Anything –

any expenses that the property had.” (Doc. 145-7, p. 3.) If a guest was told that

wait staff was receiving part of the gratuity, McGrath stated that “might confuse

the guest” and that the employee “didn’t necessarily know what they were talking

about.” (Doc. 145-7, p. 4; Doc. 142-2, p. 6.) McGrath viewed the gratuity


                                          10
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 11 of 28




collected “as a service charge.” (Docs. 142-2, p. 5.) Similarly, Julia Perry, a

reservations manager, testified that if a guest asked about the gratuity fee, she

would tell them it was “part of their package price. It didn’t go to anybody. It

wasn’t given to any specific person.” (Doc. 142-15, p. 5.)

      As to documentary evidence, a document titled “Resort Fee FAQs for Team

Members,” 6 provides that the 18% gratuity “covers the incredible service from our

servers and attendants that you receive during your visit with us.” (Doc. 145-3,

p. 2.) Furthermore, the Resorts “Contact Center Agent Training Guide” provides

that: “A Gratuity charge of 20% is charged in our rates and goes towards

traditionally tipped associates such as meals servers and housekeepers. This

gratuity charge does not go to bartenders or cocktail servers as alcohol is not

included [sic] our packages.” (Doc. 145-5, p. 22.)

                                     JURISDICTION

      Because this case raises a question under federal law through the FLSA, the

court has original jurisdiction over this case under 28 U.S.C. § 1331, and

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

Further, venue is appropriate under 28 U.S.C. § 1391.




6
  This document was created by Roman as an agent of Defendants. (Doc. 145, ¶ 4.) Roman was
the director of marketing and sales at the Resorts.
                                            11
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 12 of 28




                                STANDARD OF REVIEW

      A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of

the dispute “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “‘A

dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.’” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).

      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the

court’s role in reviewing the facts of the case is “to determine whether there is a

genuine issue for trial.” Id.




                                          12
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 13 of 28




      The party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (internal quotation marks and citation omitted); see also Fed. R.

Civ. P. 56(c)(4) (establishing requirements for affidavits or declarations filed in

support of or opposition to a motion for summary judgment). The non-moving

party must then oppose the motion, and in doing so “‘may not rest upon the mere

allegations or denials of [its] pleadings’ but, instead, ‘must set forth specific facts

showing that there is a genuine issue for trial. Bare assertions, conclusory

allegations, or suspicions will not suffice.’” Jutrowski, 904 F.3d at 288–89

(quoting D.E. v. Cent. Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).

Critically, the court is not required to go on a fishing expedition in search of

relevant evidence. The court is only required to consider the evidence that the

parties cite in their summary-judgment filings. Fed. R. Civ. P. 56(c)(3).

      Summary judgment will generally be appropriate when the non-moving

party “fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof

at trial.” Celotex, 477 U.S. at 322. “The mere existence of a scintilla of evidence


                                           13
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 14 of 28




in support of the plaintiff’s position will be insufficient; there must be evidence on

which the jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

“Where the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                     DISCUSSION

      Defendants move for summary judgment on six of Plaintiffs’ claims. The

court will address each argument in turn.

   A. Defendants’ are entitled to summary judgment on Plaintiffs’ minimum
      wage claims.

      In Counts 1 and 3 of the fourth amended complaint, Plaintiffs allege unpaid

minimum wage claims under the FLSA and MWA. (See Doc. 110, ¶¶ 61–65, 72–

76.) Defendants argue that judgment should be entered in their favor because

Plaintiffs cannot present any evidence that employees received less than $7.25 per

hour. (Doc. 140, p. 15.) Indeed, in their response to Defendants’ statement of

undisputed material facts, Plaintiffs admit that Highgate ensured its employees

received at least $7.25 per hour, the applicable state and federal minimum wage.

(Doc. 141, ¶ 34; Doc. 146, ¶ 34.) Further, Plaintiffs do not set forth any argument

in their opposition brief to contradict Defendants’ argument, and do not address

their FLSA and MWA minimum wage claims at all. (See Doc. 147.) Thus, not

only have Plaintiffs conceded the critical fact necessary to support these claims,

                                          14
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 15 of 28




Plaintiffs have also abandoned these claims. See Bowser v. Bogdanovic, No. 08-

cv-847, 2010 WL 1462548, at *5 n.9 (M.D. Pa. Apr. 9, 2010) (“when the moving

party argues that summary judgment should be granted in its favor regarding a

certain claim, the non-movant abandons that claim by failing to address it in his

response to the motion for summary judgment”) (citing Seals v. City of Lancaster,

553 F. Supp. 2d 427, 432–33 (E.D. Pa. 2008); Hackett v. Cmty. Behavioral Health,

No. 03-6254, 2005 WL 1084621 (E.D. Pa. 2005)). Accordingly, summary

judgment will be granted in Defendants’ favor on Counts 1 and 3.

   B. Defendants are entitled to summary judgment on Plaintiffs’ breach of
      contract to an express third-party beneficiary claim and on Plaintiffs’
      breach of contract to an intended third-party beneficiary claim.

      In Count 5 of the fourth amended complaint, Plaintiffs assert a claim for

breach of contract to an express third-party beneficiary. (Doc. 110, ¶¶ 83–89.)

Similarly, in Count 6, Plaintiffs assert a claim for breach of contract to an intended

third-party beneficiary. (Id. ¶¶ 90–97.) Both of these claims sound in

Pennsylvania contract law. Defendants argue that they are entitled to summary

judgment on both claims. (Doc. 140, pp. 16–20.)

      Pennsylvania has adopted the Restatement (Second) of Contracts § 302

(1981) for determining third-party beneficiary status. Scarpitti v. Weborg, 609

A.2d 147, 149 (Pa. 1992); see also Sovereign Bank v. BJ’s Wholesale Club, Inc.,




                                          15
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 16 of 28




395 F. Supp. 2d 183, 198–199 (M.D. Pa. 2005). The Pennsylvania Supreme Court

helpfully summarized the third-party beneficiary law in Scarpitti v. Weborg:

      [A] party becomes a third party beneficiary only where both parties to
      the contract express an intention to benefit the third party in the contract
      itself, unless, the circumstances are so compelling that recognition of
      the beneficiary’s right is appropriate to effectuate the intention of the
      parties, and the performance satisfies an obligation of the promise to
      pay money to the beneficiary or the circumstances indicate that the
      promise intends to give the beneficiary the benefit of the promised
      performance.

609 A.2d at 150–151 (citations omitted) (emphasis in original). Thus, there are

two tests for third-party beneficiary status in Pennsylvania. Sovereign Bank, 395

F. Supp. 2d at 199. These two tests are discussed in the following sections as each

test relates to Plaintiffs’ third-party beneficiary claims.

             1. Plaintiffs were not express third-party beneficiaries to the
                contracts between Defendants and their guests.

      The first test, which deals with an express third-party beneficiary, requires

“that the party to the agreement indicate in the agreement itself that the purported

beneficiary is a third-party beneficiary.” Sovereign Bank, 395 F. Supp. 2d at 199.

Defendants argue that judgment should be entered in their favor on the breach of

contract to an express third-party beneficiary claim because Plaintiffs cannot show

that they, or any employees, were affirmatively named or identified as third-party

beneficiaries in any provision of Defendants’ contracts with their guests. (Doc.

140, p. 16.) Conversely, Plaintiffs argue that a reasonable jury could conclude that


                                           16
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 17 of 28




they were “express third-party beneficiaries because of the common sense

understanding of the term gratuity.” (Doc. 147, p. 14.) Citing cases applying

Ohio, New Jersey, and California law rather than Pennsylvania law, Plaintiffs’

submit that the third-party beneficiary need not be named in the contract expressly

as long as that third party was contemplated by the parties and sufficiently

identified in the contract. (Id. at 14–15.)

      It should be noted that neither party clearly identifies “the contract” between

the Resorts and their guests, but this issue is not argued by either party as a basis to

grant or deny summary judgment on the breach of contract claims. However,

Defendants provide three exhibits titled “Room Reservation Deal Request” that

were executed between the Resorts and Groupon at different times. (Docs. 142-17,

142-18, 142-19.) Plaintiffs, on the other hand, offer the “Terms and Conditions”

that appeared on the Resorts’ website in 2015, an email confirmation of a

reservation from the Resorts to Nicholas Padula on July 12, 2015, and an invoice

from the Resorts to Padula dated July 15, 2015. (Docs. 145-10, 145-11, 145-12.)

Since the parties have submitted these documents as the operative “contracts”

between Defendants and their guests, the court has reviewed each of them.

      Based on the court’s review of the documents submitted by the parties, the

court finds that there is no statement in any of the documents between the Resorts

and their guests indicating that the employees are an express third-party


                                           17
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 18 of 28




beneficiary to the agreement between the Resorts and the guests. The law in

Pennsylvania on express third-party beneficiaries is clear – the agreement must

identify the intended beneficiary. Regardless of a common sense understanding of

the term gratuity, the documents that have been submitted to the court in this

matter do not identify the employees as beneficiaries to the agreement.

Accordingly, summary judgment will be granted in favor of Defendants on Count

5.

             2. Plaintiffs were not intended third-party beneficiaries to the
                contracts between Defendants and their guests.

      The second test for a third-party beneficiary does not require an express

recognition in the contract itself. Sovereign Bank, 395 F. Supp. 2d at 199.

However, it requires that: (1) the circumstances “be so compelling that recognition

of the beneficiary’s right is appropriate to effectuate the intention of the parties;”

and (2) that “the performance satisfies an obligation of the promise to pay money

to the beneficiary,” or that “the circumstances indicate that the promise intends to

give the beneficiary the benefit of the promised performance.” Id. The

Pennsylvania Supreme Court further elaborated on this intended third-party

beneficiary test, stating:

      The first part of the test sets forth a standing requirement which leaves
      discretion with the court to determine whether recognition of third party
      beneficiary status would be appropriate. The second part defines the
      two types of claimants who may be intended as third party


                                           18
        Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 19 of 28




        beneficiaries. If a party satisfies both parts of the test, a claim may be
        asserted under the contract.

Scarpitti, 609 A.2d at 150 (citing Guy v. Liederbach, 459 A.2d 744, 751 (Pa.

1983)).

        Defendants argue that their contracts with guests do not present a

circumstance that compels recognition of the employees as intended third-party

beneficiaries. (Doc. 140, p. 18.) The purpose of the contracts was for the guests to

provide payment to Defendants in exchange for an all-inclusive resort package.

(Id.) According to Defendants, these contracts, including the information

regarding gratuity, do not demonstrate any intention by Defendants or their guests

to benefit Plaintiffs and there are no other circumstances indicating that intent.

(Id.)

        Next, Defendants argue that it is inconsequential that some front desk

employees “mistakenly believed that the Gratuity was distributed directly to

certain service employees as tips, and told guests the same.” (Id. at 19.) In

Defendants’ view, the evidence is clear that Defendants never actually intended to

distribute the gratuity as tips to Plaintiffs. (Id.) In an effort to support this

argument, Defendants seem to argue that the parol evidence rule bars the

conflicting evidence regarding the gratuity from modifying the express language in

the contracts with Defendants’ guests. (Id.) Lastly, Defendants aver that Plaintiffs

cannot satisfy the second element of the intended third-party beneficiary test

                                            19
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 20 of 28




because there is nothing in their contracts with guests that establishes an obligation

to distribute the gratuity to Plaintiffs, nor is there any legal basis for such an

obligation. (Id. at 20.)

      Plaintiffs argue that a reasonable jury could find that Plaintiffs were the

intended third-party beneficiaries of the contract between Defendants and their

guests. (Doc. 147, p. 16.) In sum, Plaintiffs aver that the “distribution of the

gratuity to the traditionally tipped employees effectuates the intentions of the

parties at the time of the contract and Plaintiffs were part of the limited class of

person[s] intended to benefit from the contract.” (Id.)

      Plaintiffs seem to generally assert that each agreement between Defendants

and their guests to provide an all-inclusive stay in return for payment constitutes

“the contract.” (See Doc. 147, p. 16–17.) They propose that “the purpose of the

contract was to provide a room and traditionally tipped services to the guests of

Defendants.” (Id. at 16.) Plaintiffs argue that this shows “the contemplation and

intentions of the promisor – Defendants – and promisees – the guests – at the time

of entering into the contracts,” which satisfies the standing requirement of the

intended third-party beneficiary claim. (Id.) Furthermore, Plaintiffs submit the

second part of the test is satisfied because “it is clear that the traditionally tipped

employees were the limited class of persons intended to benefit from the contract

between Defendants and their guests.” (Id. at 17.) Considering all of this,


                                            20
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 21 of 28




Plaintiffs aver that there is at least a genuine issue of material fact regarding

whether they were the intended third-party beneficiaries of the contract. (Id.)

      Whether Plaintiffs were intended third-party beneficiaries to the gratuity

provision included in the contract between Defendants and their guests hinges on

the intentions of the parties to the contract. The law requires that the court look to

the intention of the parties to the contract to determine whether the potential third-

party beneficiary has standing. Sovereign Bank, 395 F. Supp. 2d at 199. While the

parties agree, as a matter of fact, that the gratuity collected from guests was

allocated internally as revenue and was never distributed to the Resort employees

as a gratuity, they dispute Defendants’ and the guests’ intentions regarding the

gratuity. The record evidence reveals that Defendants’ upper level management’s

intent was always to collect the gratuity as a portion of the Resorts revenue. (See

supra section B.) Although lower-level management, front desk staff, and general

employees had conflicting understandings of the purpose of collecting gratuity

from guests, that does not reflect the intention of Defendants, which the parties

agree was to collect the gratuity as revenue. (See id.)

      The intentions of the guests who contracted with Defendants for an all-

inclusive package is less clear and cannot be ascertained from the record presented

to the court. However, applying the summary judgment standard, once a movant

provides evidence and argument that it believes demonstrate an absence of material


                                           21
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 22 of 28




fact, the non-moving party “must set forth specific facts showing that there is a

genuine issue for trial. Bare assertions, conclusory allegations, or suspicions will

not suffice.” Jutrowski, 904 F.3d at 288–89 (quoting D.E., 765 F.3d at 268–69).

Here, Plaintiffs merely present conclusions and suspicions as to the guests’

intentions regarding the gratuity. They fail to provide any actual evidence that

guests intended to enter the contract with Defendants for the purpose of an all-

inclusive stay and providing the gratuity to traditionally tipped employees. Rather,

Plaintiffs provide evidence regarding the lower-level management and employees

understanding of the gratuity, which does not sufficiently establish the guests’

intent. Plaintiffs have not presented evidence in support of the guests’ intention

with respect to the gratuity, which is a required element that Plaintiffs must prove

in support of this claim, thus, the court must rule in favor of Defendants. See

Celotex, 477 U.S. at 322. Accordingly, the court will grant Defendants’ motion as

to Count 6 of the fourth amended complaint.

   C. Defendants are not entitled to summary judgment on Plaintiffs’ unjust
      enrichment claim.

      In Count 7 of the fourth amended complaint, Plaintiffs set forth a claim for

unjust enrichment. Unjust enrichment is an equitable action that sounds in quasi-

contract, i.e. a contract implied in law. Sevast v. Kakouras, 915 A.2d 1147, 1153

n.7 (Pa. 2007). In Pennsylvania, a plaintiff must prove that: “(1) benefits have

been conferred on one party by another; (2) the recipient has appreciated the

                                          22
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 23 of 28




benefits; and (3) the recipient has accepted and retained the benefits under such

circumstances that it would be inequitable or unjust for the recipient to retain the

benefits without payment of value.” Thompson v. U.S. Airways, Inc., 717 F. Supp.

2d 468, 480 (E.D. Pa. 2010) (citing Allegheny Gen. Hosp. v. Philip Morris, Inc.,

228 F.3d 429, 447 (3d Cir.2000) (applying Pennsylvania law)). Stated another

way, a plaintiff must show that “the party against whom recovery is sought either

‘wrongfully secured or passively received a benefit that it would be

unconscionable for her to retain.’” Torchia v. Torchia, 499 A.2d 581, 582 (Pa.

1985).

      Defendants argue that Plaintiffs’ unjust enrichment claim fails for several

reasons. First, Plaintiffs did not provide any benefit to Defendants for which

Defendants were unjustly enriched because the gratuity, the benefit upon which

Plaintiffs base their claims, was conferred upon Defendants by their guests, not

Plaintiffs. (Doc. 140, p. 21.) This gratuity, along with the other fees, was paid to

Defendants for the all-inclusive package; thus, Plaintiffs were not the provider of

the benefit at issue. (Id. at 21–22.) Next, Defendants argue that Plaintiffs cannot

establish that it would be unjust for Defendants “to retain the benefits of Plaintiffs’

services without further compensation” because they never agreed to pay Plaintiffs

the gratuity. (Id. at 22.) According to Defendants, Plaintiffs’ performance of their




                                          23
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 24 of 28




job duties for their agreed-upon compensation cannot give rise to an unjust

enrichment claim. (Id.)

      Plaintiffs argue that Defendants were unjustly enriched by Defendants

“stepp[ing] into the shoes” of Plaintiffs to obtain gratuities from the Resorts’

guests. Plaintiffs assert that gratuity would ordinarily be paid by guests to

Plaintiffs directly, and it was represented to guests that the gratuity would be paid

to Plaintiffs. (Doc. 147, pp. 21–22.) Thus, Defendants received the gratuity that

would “typically be received by the traditionally tipped employee,” i.e. Plaintiffs, a

benefit that Defendants would not have otherwise obtained. (Id. at 22.) Plaintiffs

further argue the gratuity was paid through the use of deception, and that “[b]ut for

Defendants’ scheme, Plaintiffs would have received additional monies in the form

of gratuities from Defendants’ guests as Plaintiffs were performing traditionally

tipped work.” (Id.)

      Defendants fail to cite any pertinent caselaw in support of their argument

that Plaintiffs’ unjust enrichment claim cannot proceed because it was the third-

party guests who provided the benefit (the gratuity payment) to Defendants. The

sole decision cited by Defendants on this point held simply that plaintiffs, who

were employees of defendants, could not sustain an unjust enrichment claim for

bringing their “business acumen” to defendants when they were compensated for

their work. (See Doc. 140, pp. 21–22 (citing Bair v. Purcell, 500 F. Supp. 2d 468,


                                          24
       Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 25 of 28




495 (M.D. Pa. 2007).) However, this case does not stand for the legal proposition

argued by Defendants here. Conversely, in a factually similar case to the instant

matter, another Pennsylvania district court permitted the plaintiffs’ unjust

enrichment claim to proceed even though the benefit was conferred upon the

defendants by a third party rather than plaintiffs. See Thompson, 717 F. Supp. 2d

at 480–481 (holding that “it would be unjust for Defendants to pay skycaps as

tipped employees while at the same time employing a fee collection system which

misleads passengers into believing they are tipping skycaps when they are actually

paying an airline fee”). 7

       In addition, although Defendants argue that Plaintiffs did not provide any

benefit for which Defendants were unjustly enriched, the court concludes – as a

matter of common sense – that Defendants could not have collected a gratuity fee

absent the services provided by Plaintiffs. In other words, if Plaintiffs did not

provide any housekeeping or dining services, it stands to reason that guests would

not agree to pay a gratuity as part of their all-inclusive package fee. By performing

their jobs as wait staff and housekeepers, Plaintiffs gave Defendants a reason to




7
  The court acknowledges that there are important differences between Thompson and this case,
but finds that Thompson provides support for that proposition that Pennsylvania law allows an
unjust enrichment claim when a third party, rather than a plaintiff, pays the monetary benefit that
is alleged to have unjustly enriched the defendant.
                                                25
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 26 of 28




collect the gratuity, regardless of Defendants’ intended use of the gratuity as

revenue.

      It is clear from the record that Defendants received a benefit through the

payment of the gratuity by their guests, and it is also clear that Defendants have

“appreciated” that benefit in the form of an additional revenue stream for the

Resorts. It is the third element of the unjust enrichment test that involves disputed

material facts – whether Defendants accepted and retained the gratuities only

because their guests, in paying the gratuity, believed the gratuity would be passed

on to traditionally-tipped employees like Plaintiffs. If a jury so concludes, then a

jury could also reasonably conclude that Defendants accepted and retained the

benefit of the gratuity payment under such circumstances that it would be

inequitable or unjust for Defendants to retain the benefits without payment of value

to Plaintiffs. Thus, for these reasons, the court will deny summary judgment as to

Count 7.

   D. Defendants are entitled to summary judgment on Plaintiffs’ conversion
      claim.

      Finally, in Count 8 of the fourth amended complaint, Plaintiffs set forth a

claim for conversion. Under Pennsylvania law, conversion is “the deprivation of

another’s right of property in, or use or possession of, a chattel, without the

owner’s consent and without lawful justification.” Kia v. Imaging Scis. Int’l, Inc.,

735 F. Supp. 2d 256, 270 (E.D. Pa. 2010) (quoting Francis J. Bernhardt, III, P.C.

                                          26
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 27 of 28




v. Needleman, 705 A.2d 875, 878 (Pa. Super. Ct. 1997); see also Universal

Premium Acceptance Corp. v. York Bank & Tr. Co., 69 F.3d 695, 704 (3d Cir.

1995). “Money may be the subject of a conversion” but only if “the plaintiff had a

property interest in the money at the time of the alleged conversion.” Kia, 735 F.

Supp. 2d at 270 (citing Montgomery v. Fed. Ins. Co., 836 F. Supp. 292, 300 (E.D.

Pa. 1993); Shonberger v. Oswell, 530 A.2d 112, 114–15 (Pa. 1987)) (additional

citations omitted).

      Defendants argue that Plaintiffs’ conversation claim fails because Plaintiffs

never had a property interest in the gratuity, i.e. Plaintiffs never owned or

possessed the gratuity that was paid by the guests to Defendants. (Doc. 140,

p. 23.) In contrast, Plaintiffs argue that they had “a possessory right to the

gratuities because Defendants’ guests intended for traditionally tipped employees,

including Plaintiffs, to receive such gratuities.” (Doc. 147, p. 23.)

      In this instance, Plaintiffs take the issue of the guests’ intentions too far.

Regardless of the factual disputes surrounding the guests’ intentions in paying the

gratuity, Plaintiffs never possessed, owned, or had a property interest in the

gratuity at the time it was paid to Defendants. See Kia, 735 F. Supp. 2d at 270

(holding that defendants did not deprive plaintiff of his share of proceeds from the

sale of a business because those monies were paid to defendants in exchange for

voting shares, and plaintiff never owned or otherwise had an ownership interest in


                                           27
      Case 3:15-cv-01435-JPW Document 178 Filed 11/25/20 Page 28 of 28




the business). Plaintiffs’ conversion claim for the gratuity paid by guests is most

akin to an unpaid debt by Defendants, which is not a proper conversion claim

under Pennsylvania law. See id. (citing Needleman, 705 A.2d at 878). While

Plaintiffs may have a valid claim to the gratuity payments through their unjust

enrichment claim, Plaintiffs had no possessory right to those monies at the time the

guests paid Defendants. Thus, the court will grant summary judgment in favor of

Defendants on Count 8.

                                      CONCLUSION

      For the reasons stated herein, the court will grant Defendants’ motion for

summary judgment as to Counts 1, 3, 5, 6, and 8, but deny the motion as to Count

7. An appropriate order will issue.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: November 25, 2020




                                          28
